 



Exhibit 10.B
AMENDMENT TO ALPHA INDUSTRIES, INC.
     LONG-TERM COMPENSATION PLAN
     This is an amendment dated as of this 27th day of October, 1994 of the
Alpha Industries, Inc. Long-Term Compensation Plan.
INTRODUCTION
     The Board of Directors of Alpha Industries, Inc. adopted a Long-Term
Compensation Plan dated September 24, 1990 to provide an integrated executive
compensation strategy for senior executives which Plan was amended March 28,
1991. Questions of interpretation have come up which have been considered by the
Board of Directors. In order to clarify the Plan, the Board has agreed to amend
the Plan effective as of the date of adoption in the manner set forth below.
     NOW, THEREFORE, for good and valuable consideration, the receipt of which
is hereby acknowledged, the Plan is hereby amended as follows:

1.   The definition of “Annuity Equivalent of Stock Options” in Section 1.3 is
amended by deleting the same in its entirety and substituting the following:
“Annuity Equivalent of Stock Options” means the annual benefit payable under a
single life annuity, with payment commencing at the Participant’s Normal
Retirement Date, which could be purchased using the Option Exercise Proceeds for
all Options previously exercised by the Participant and/or available for
exercise by the Participant upon his retirement plus, in a case of Participants
who have separated from employment, all options available for exercise by the
Participant on the date of termination and, in the case of a Change of Control,
all Options available for exercise by the Participant on the effective date of
the Change of Control.   2.   The definition of “Option Exercise Proceeds” in
Section 1.3 is amended by adding a new subsection as follows:       "(iv) the
expiration date of any Options not exercised.”   3.   The definition of “Years
of Service” in Section 1.3 is amended by adding thereto the following sentences:
“A Participant who is on an approved leave of absence or is working less than
full time on an approved basis shall be given credit for a partial year of
service on a pro rata basis based on the number of hours worked during the
relevant twelve month period. Any benefits measured by “Years of Service” shall
be adjusted to reflect the Participant’s partial Year(s) of Service, if any.

Date of approval by the Board of Directors: October 27, 1994
ATTEST:
/s/ DONALD E. PAULSON
 
Donald E. Paulson, Secretary

 